LOTTINGER, Judge.
This is an action ex delicto filed by Donna Sue Fanguy against Robert Taylor Sevalia, the driver of a truck, Rolen R. Clement, owner of the truck and Taylor’s employer and Liberty Universal Insurance Company, the liability insurer of the truck. Following trial below, the Lower Court rendered judgment in favor of petitioner and against all three defendants in solido. The defendants have appealed. Plaintiff has answered the appeal seeking an increase in quantum.
For the purposes of trial below, this case was consolidated with the suit entitled Peggy Parish v. Liberty Universal Insurance Company, et al., Number 8325 on the Docket of this Court, 251 So.2d 384. In said companion case, judgment was also rendered by the Lower Court in favor of petitioner and against all three defendants insólido. We treated both cases in our opinion this day rendered in said suit 8325 and for the reasons therein assigned, the judgment of the Lower Court will be affirmed, all costs of this appeal to be paid by defendants.
Judgment affirmed.